Citation Nr: 0124883	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  00-17 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had confirmed active service from August 1978 to 
May 1985, with over 18 years and seven months of prior active 
service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) determined that the veteran had not 
submitted new and material evidence to reopen a claim of 
entitlement to service connection for a low back disorder.


FINDINGS OF FACT

1.  In an April 1986 rating decision which the veteran did 
not appeal, the RO denied service connection for a low back 
disorder.

2.  Since the April 1986 rating decision, the veteran has 
submitted relevant, noncumulative evidence which indicates 
that he has current disability from a low back disorder.


CONCLUSION OF LAW

1.  The April 1986 rating decision in which the RO denied 
entitlement to service connection for a low back disorder is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302, 
20.1103 (2000).

2.  The veteran has submitted new and material evidence to 
reopen the claim for service connection for a low back 
disorder.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has a low back disorder which he 
incurred during his active service.  His claim for service 
connection for a low back disorder has been previously 
denied.

For the reasons and bases which are discussed below, the 
Board has determined that the veteran has submitted new and 
material evidence to reopen the claim for service connection 
for a low back disorder.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

In an April 1986 rating decision, which the veteran did not 
appeal, the RO denied entitlement to service connection for a 
low back disorder.  The RO reasoned that there was no 
evidence showing a chronic back disorder in service nor any 
evidence showing post-service treatment for a back disorder.

The RO's April 1986 decision is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.302, 20.1103 (2000).  The claim 
can be reopened only with the submission of new and material 
evidence.

The veteran's request to reopen this claim has been pending 
since March 2000.  Although a slightly different definition 
has been adopted by recently promulgated regulations, the new 
definition does not apply to claims which were pending prior 
to August 30, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  As 
defined by the applicable regulation, new and material 
evidence means evidence not previously submitted to the 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

Current case law provides for a two-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if such evidence has been presented, the 
merits of the claim must be evaluated based on a review of 
the entire record.

Under most circumstances, when it must be determined whether 
the evidence presented or secured since the prior final 
disallowance of the claim is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).

The evidence in the record at the time of the April 1986 
rating decision consisted of the veteran's service medical 
and personnel records.  Such records did not show that the 
veteran had a chronic back disorder in service or treatment 
for a back disorder after his separation from service.

The evidence received since the April 1986 rating decision 
includes private hospital and outpatient treatment records, a 
statement from a private physician, and a transcript of the 
veteran's testimony before the undersigned Member of the 
Board.

The veteran underwent a magnetic resonance imaging (MRI) of 
his lumbar spine in January 1994.  The test was diagnostic of 
a moderate asymmetric annular bulge at the level of the third 
and fourth lumbar vertebrae (L3-4) extending into the 
inferior portion of the right neural foramina; mild annular 
bulge at the level of the fifth lumbar and first sacral 
vertebrae (L5-S1); and mild narrowing and desiccation of the 
disc at L2-3 without evidence of disc protrusion or annular 
bulge.

Subsequently dated private medical records show treatment for 
low back pain and muscle spasm.  In a February 2000 
statement, a private physician reported that the veteran was 
not employable due to back and neck pain.

The veteran testified in June 2001 that he had back pain 
after physical training in 1982 and had recurring back pain 
thereafter, approximately at three month intervals.  He 
testified that rather than seeking treatment he treated 
himself.

The evidence contained in the record at the time of the April 
1986 rating decision did not include competent medical 
evidence that the veteran had current disability from a low 
back disorder.  The evidence submitted since the April 1986 
rating decision indicates that the veteran has current 
disability from a low back disorder.  Such evidence is new 
and is probative of one of the elements of entitlement to 
service connection.  Therefore, the claim is reopened.


ORDER

The claim of entitlement to service connection for a low back 
disorder is reopened.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  See also, 66 Fed. Reg. 
45,650 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159(a) and 3.3256(a)).

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Pursuant to this remand, the RO will be scheduling a VA 
examination.  The veteran is hereby notified that is his 
responsibility to report for the examination and to cooperate 
in the development of the claim.  The consequences of failure 
to report for VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2000)

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have ever treated the veteran for a 
low back disorder.  The RO should take 
all necessary steps to obtain any 
pertinent records which are not currently 
part of the claims folder and associate 
them with the claims folder.

2.  The veteran should be afforded a VA 
examination to determine the diagnosis, 
etiology and onset of his low back 
disorder.  The claims folder should be 
made available to and reviewed by the 
examiner.  The examiner should express an 
opinion whether it is as likely as not 
that the veteran incurred a low back 
disorder during his active military 
service.  All indicated tests and 
diagnostic studies should be performed.  
A discussion of the facts and the medical 
principles involved will be of 
considerable assistance to the Board.

3.  If the appellant or his 
representative, if any, has or can obtain 
evidence that supports his claim, such 
evidence must be submitted to the RO.  In 
particular, he or his representative 
should submit medical evidence that shows 
that the veteran incurred a low back 
disorder during his service.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) and the 
implementing regulations, 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)), are fully complied 
with and satisfied. 

5.  After the development of the claim 
has been completed, the RO should again 
review the record and readjudicate the 
claim.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any,  
should be provided with a supplemental 
statement of the case (SSOC). An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 



